Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the roller blind" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Mueller et al. (10974575 or alternatively 10974579). 
For claim 1, Mueller et al. disclose a roof system for a vehicle, comprising: 

a relative movement of a movable roof element (FIG.2) in relation to the fixed roof element for opening and closing of a roof opening in the vehicle roof and a relative movement of a movable roller blind (16,17) in relation to the vehicle roof, 
wherein the fixed roof element is a single-piece roof element (FIG.2) having at least one impact energy absorption section and at least one receiving section locally distinct from the impact energy absorption section for receiving electrical and/or mechanical function elements, by which or in an interplay of which with other function elements a movement of the movable roof element for the opening and closing of the roof opening and/or a driving of the roller blind is effectuated.  
For claim 2, the receiving section receives one or more of the following function elements: an electric motor (drive motor) for moving the movable roof element for opening and closing the roof opening, 
an electrical line for electrical actuation of the electric motor, 
a Bowden cable or a pigtail for mechanically driving the movable roof element, 
a Bowden cable guide or a pigtail guide for guiding the Bowden cable or the pigtail for the mechanical driving of the movable roof element, 
a Bowden cable or a pigtail for mechanically driving the roller blind, 
an electric motor for driving the roller blind, and13Attorney Docket No. 080437.PC148US 
an electrical line for electrical actuation of the electric motor for driving the roller blind.  
For claim 7, the single-piece roof element comprises several impact energy absorption sections and/or several receiving sections (as seen in FIG.2 where generally several “sections” of the roof element include function elements received thereon and several other “sections” are free of functional elements).  
For claim 8, the single-piece roof element comprises at least two impact energy absorption sections and one receiving section situated between the two impact energy absorption sections.  
For claim 9, the single-piece roof element is a plastic injection-molded component.  
For claim 11, a motor vehicle comprising a roof system as claimed in claim 1.  
For claim 12, Mueller et al. (10974575) disclose a roof element for a roof system for a vehicle, comprising: 

wherein the fixed roof element is a single-piece roof element having at least one impact energy absorption section and at least one receiving section locally distinct from the impact energy absorption section for receiving electrical and/or mechanical function elements, by which or in an interplay of which with other function elements a movement of a movable roof element (FIG.2) for opening and closing of the roof opening and/or a driving of a roller blind (16,17) is effectuated.  
For claim 13, Mueller et al. inherently disclose the recited method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. as applied above in view of DE 703 or alternatively DE 730. 
For claims 3-4, Mueller et al. is silent as to the impact energy absorption section comprising an energy absorbing structure being a rib absorber structure for absorption of an impact energy of a head.  
This feature is taught both by DE 703 as see with element 10 (FIGS.1-2) and with DE 730 as seen in FIG.9 with element 1. 
. 

Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612